Citation Nr: 1217234	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to July 1990 and February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In January 2011, the Board denied the Veteran's claim for service connection for a left knee disability.  The Veteran appealed the January 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the Board's decision denying the claim for service connection for a left knee disability, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.


FINDING OF FACT

While the record reflects that the Veteran was treated in service for left knee problem and a current diagnosis of left knee strain, his assertions of continuity of left knee symptoms since service are outweighed by the competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current left knee disability and service that is adverse to the claim.





CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letter mailed in January 2007 prior to the initial adjudication of the claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and private treatment records and the reports of July 2009 and December 2009 VA examinations.  Also of record and considered in connection with the appeal is a transcript of the Veteran's October 2010 Board hearing, as are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran contends that he is entitled to service connection for a left knee disability, and he believes that his current left knee problems stem from an initial injury incurred in service in 2003.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for a left knee disability is not warranted.

The Veteran's service treatment records reflect that the Veteran was seen in April 2003 for complaints of left knee pain.  It was noted that the Veteran was running in the grass, fell, and felt his knee "pop."  He reported swelling and difficulty walking up stairs.  On examination, the left knee was grossly swollen.  There was tender medial plateau with increased pain on medial compression.  The Veteran's gait was normal, but he was unable to squat.  An assessment of internal derangement of the left knee, rule out meniscus tear, was initially indicated.  He was put on a limited profile with no marching or running for 10 days.  The Veteran was also referred for an MRI of the left knee.  The MRI report reflects that the anterior and posterior cruciate ligaments were intact.  The medial and lateral menisci showed no evidence of a tear.  The medial and lateral collateral ligaments appeared to be intact, but here was evidence of a moderate joint effusion.  

In July 2003, it was noted that the Veteran had been held back from overseas deployment for knee problems.  The Veteran expressed his belief that he had a torn meniscus.  He indicated that the knee swelled when he ran, and that he also experienced locking of the knee.  There was some medial collateral ligament (MCL) laxity noted at this time.  An impression of MCL sprain was noted.  He was then cleared for deployment with profile.  On post-deployment examination in March 2004, the Veteran was referred to orthopedics for the left knee, but there is no further indication of left knee examination.

Following service, private treatment records from the Greater Philadelphia Health Center dated through 2007 do not reflect any treatment of the left knee.

VA outpatient treatment records dated in December 2006 reflect that the Veteran was fitted for a neoprene knee sleeve.  No particular findings were reported.  An x-ray revealed no acute traumatic abnormalities, focal destructive lesions, or significant arthropathy.  The soft tissues appeared intact.

On VA outpatient treatment in October 2007, the Veteran reported continued knee pains that had become progressively more disabling.  An impression of chronic knee pain was indicated.  No particular clinical findings were reported.

In November 2007, the Veteran reported that when he first injured his knee, he was told that it would "self heal" and was given home exercise.  He suggested that he continued to have symptoms from his "cartilage" injury sustained in Iraq.  It was noted that he had been taking Naproxen since the injury, performed knee exercise and wore a knee brace.  Examination revealed no instability but some crepitation/snapping.  An impression of a questionable history of cartilage/meniscus injury was noted.  The examiner indicated that this injury does not usually heal spontaneously but with care, the Veteran would probably be "okay." 

On VA examination in July 2009, the examiner indicated that the Veteran's claims file was available and reviewed.  The Veteran described current knee pain, which he indicated was moderate to severe intermittent pain occurring two to three times per week.  The Veteran presented with a normal gait.  He reported continued medication use.  With respect to impact on work and daily activities, the Veteran indicated difficulty in prolonged standing or walking for more than three hours, walking up and down steps, and climbing and squatting.

On examination, range of motion was full from 0 to 140 degrees.  There was no evidence of pain with range of motion, and motion was not additional limited upon repetitive use.  He denied any flare-ups.  There was also no instability or swelling.  Based on examination results, the examiner noted a normal physical examination of the left knee.  He noted that despite subjective complaints, there was no evidence to support a diagnosis.  

The Veteran was afforded another VA examination in December 2009.  Again, the claims file was available and reviewed.  The Veteran continued to complaint of left knee pain as well as weakness, stiffness, swelling, giving way, and locking.   He indicated that he occasionally experienced flare-ups of knee pain.  He reported that his occupational and daily activities were affected in that he could not stand for more than 15 to 20 minutes or walk more than 1 mile.

On examination, flexion was from 25 to 115 degrees, while extension was to 25 degrees.  Range of motion was not additionally limited upon repetition.  There was no anterior, posterior, or lateral instability.  McMurray's sign was negative, and there were no popliteal masses or effusions.  A plain x-ray of the knee revealed a normal knee with no bony abnormalities.  A diagnosis of left knee strain with decreased range of motion and pain was entered.

The examiner opined that the Veteran's current left knee disability is less likely than not related to his treatment in service in April 2003 for internal derangement of the knee.  In so finding, the examiner noted that the Veteran had a normal examination with no complaints of pain only a few months prior in July 2009.  He noted that the results on examination reflected a precipitous decline in range of motion and pain levels that were not shown on the previous examination.  The examiner also pointed out that the 2003 MRI was normal.  Based upon these findings, he found that the Veteran's current symptomatology did not stem from his knee strain in 2003.  

During the Veteran's October 2010 Board hearing, the Veteran testified that he fell into a ditch covered in grass while performing training exercises in service.  He reported that he felt a popping sensation, like his kneecap had shifted.  He experienced swelling and sought treatment.  He indicated that he was afforded an MRI, but a diagnosis was unable to be made given the extensive amount of fluid.  He was held back from a deployment and put on light duty, took medication, and wore a knee brace until the swelling went down, and was later deployed.  The Veteran expressed his belief that he was deployed not because his knee had improved much, but because the military needed more bodies overseas.  He indicated that he experienced continuous left knee symptoms since service.

The above-cited evidence clearly establishes a post-service diagnosis of left knee strain.  However, the competent, probative evidence does not support a finding that the left knee problems encountered in service have resulted in the current left knee disability. 

Notably, although left knee sprain was noted in service, there was a finding of instability initially but no other indication of disability outside of joint effusion found on subsequent MRI, and no left knee disability was then found or otherwise diagnosed at any point during service.  Records from the years immediately following the Veteran's discharge from service, specifically private medical records from the Greater Philadelphia Clinic, do not reference left knee complaints, treatment, or diagnosis.  In fact, no definitive diagnosis with respect to the left knee was assigned until the December 2009 VA examination.  Prior to that, VA outpatient treatment records reflect that the Veteran complained of left knee pain; however, only assessments of chronic knee pain and a questionable history of meniscus injury were indicated.  Significantly other than some positive findings of crepitus, no pertinent findings were entered.  Specifically there was no indication of instability during this time.  No left knee diagnosis was able to be assigned as a result of the July 2009 VA examination.  The examiner noted the complaints of pain, but concluded that there was no basis for a diagnosis to be entered.  Significantly, again, there was no evidence of instability found to testing.

Moreover, the December 2009 VA examiner's opinion is the only competent opinion to address the question of whether there exists a medical nexus between current left knee disability and service, and that opinion is not supportive of the claim.  Instead, the examiner found that the Veteran's current left knee strain was less likely than not related to service.  The Board notes points out that, in formulating his opinion, the December 2009 VA examiner reviewed the claims file, including the service treatment records and the April 2003 injury report, performed a complete physical evaluation of the Veteran, and provided adequate rationale in support of the conclusions reached.  Under these circumstances, the Board accepts this opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, the Veteran has neither presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of left knee symptoms since the initial in-service injury.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnosis in December 2009.  Rather, as noted above, no further left knee complaints were noted in service or within the first few years following discharge from service.  The Board acknowledges that the Veteran's lay statements may not be rejected merely because there is no contemporaneous medical evidence to support it.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  However, the Board notes that not only is there a lack of contemporaneous medical evidence to support a chronic knee disability, but also there is no evidence of a diagnosed disability for many years following the Veteran's discharge from service despite treatment for complaints of knee pain.  As indicated above, VA outpatient treatment records from 2006 and 2007 document only a questionable history of cartilage/meniscus injury based upon the Veteran's own reported history, and no diagnosis was assigned on July 2009 VA examination. 

The Board also points out that, in rendering the probative opinion on the question of medical nexus, the December 2009 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of left knee symptoms since service-and still rendered a medical opinion that is adverse to the claim.  In so findings, the examiner pointed out that the results on examination reflected a precipitous decline in range of motion and pain levels that were not shown on the previous examination and emphasized that the 2003 MRI was normal.  

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current left knee disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current left knee disability and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of left knee symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


